Opinion issued October 19, 2021




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-21-00290-CV
                          ———————————
                          KEITH MUSE, Appellant
                                      V.
 HARRIS COUNTY, TEXAS, BERTHA MARIA CABRERA, ESTATE OF
    HUGH T. BALDWIN, HUGHE T. BALDWIN II A/K/A HUGH T.
  BALDWIN, CHRISTOPHER D. BALDWIN, SHAJUANA POPE A/K/A
    SHAJUANA BALDWIN, FREDERICK BALDWIN, BONI ROSS
   THOMPSON A/K/A BONI BALDWIN, IMA INVESTMENTS CASH
         ADVANCE CAPITAL INVESTMENTS LLC, AND
             JALET INVESTMENTS, LLC, Appellees


                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Case No. 2020-38932


                        MEMORANDUM OPINION

     Appellant Keith Muse filed a motion to dismiss his appeal, representing that
the parties reached a settlement agreement resolving their underlying dispute.

Although the motion does not contain a certificate of conference, it has been on file

with the Court for more than ten days and appellees have not responded or

otherwise expressed opposition to the motion. See TEX. R. APP. P. 10.3(a)(2). No

cross appeal has been filed and no opinion has issued. See TEX. R. APP. P. 42.1(c).

      We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1),

43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                         2